Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 1 of 6 PageID #: 5320




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                    JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


    PLAINTIFF JOE ANDREW SALAZAR’S SUR-REPLY IN SUPPORT OF HIS
 OPPOSITION TO DEFENDANTS’ AND INTERVENORS’ MOTION FOR SUMMARY
                            JUDGMENT

       Plaintiff files this sur-reply in opposition to Defendants’ and Intervenors’ (collectively,

“Defendants”) Motion for Summary Judgment of Non-infringement (“Motion,” Dkt. #143) and its

Reply in Support of its Motion for Summary Judgment (“Reply,” Dkt. #172). For the reasons

outlined below and in Plaintiff’s Response in Opposition to Defendants’ Motion (“Response,” Dkt.

#156) Defendants’ Motion should be denied.

I.     Defendants’ unsupported attempts to narrow the claim construction of the “memory
       device limitation” to avoid infringement should be rejected.




                                                1
Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 2 of 6 PageID #: 5321




       Defendants continue to premise their arguments on self-manufactured claim constructions

that are irrelevant to the meaning of this element. 1 At the hearing, the parties agreed that “some

particularized arrangement of the memory device for a specific purpose” is the appropriate

construction of “configured to.” Accordingly, the Court construed the term to mean: “some

particularized arrangement of the memory device for a specific purpose.” This construction does

not require any singular type of configuration. Nor does it require, as Defendants demand, that

the “some particularized arrangement of the memory device” be for a specific purpose of storing

only parameter sets. 2 As set out in Salazar’s Response and as evident in Dr. Gottesman’s report

and deposition testimony, Salazar affirmatively establishes that each of the Accused Devices

includes a memory device coupled to said microprocessor configured to store a plurality of

parameter sets, as construed by the Court (i.e., with “some particularized arrangement of the

memory device for a specific purpose” of storing parameter sets). Response at 6-10. 3 To the




1
   In their reply, Defendants appear to abandon their prior arguments relating to this element
requiring evidence of “arrays” and “memory allocation.” Nevertheless, Defendants continue to
attempt to narrow the Court’s construction of this element to require evidence that the memory
device coupled to said microprocessor have a particularized arrangement for the purpose of storing
only parameter sets. Aside from attorney argument, Defendants offer no support for their
construction.
2
  There is no evidence to support Defendants’ attorney argument that there must be a unique
partition for each type of data. Dr. Gottesman testifies and opines to the particularized arrangement
of the memory device for a specific purpose found in the Accused Devices and finds this element
met.
3
    In his deposition, Dr. Gottesman unequivocally confirmed that he applied the Court’s
construction to this claim term:
· · Q.· ·You understand that the Court has construed "configured to," to mean some
          particularized arrangement of the memory device for a specific purpose.· Correct?
· · ·A.· ·Yes.
· · ·Q.· ·You applied that construction when forming your opinions?
· · ·A.· ·Absolutely.·

See Ex. C at 210:8-15.

                                                 2
Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 3 of 6 PageID #: 5322




extent Defendants’ technical expert opined on this issue and his opinions conflict with Dr.

Gottesman, this is a fact dispute for trial—Defendants’ attorney argument is irrelevant.

       Even assuming, arguendo, that the claim required a specific arrangement of the memory

device for storing only parameter sets (which it does not), Defendants wholly fail to establish that

Dr. Gottesman’s testimony relating to memory device configuration vis-à-vis the installation of

the Peel Smart Remote App and the HTC Sense TV application does not meet this construction.

See Dkt. #156, Ex. B at 213:23-214:2; 246:9-25 (“The application was already configured in the

phone memory. Because it was already there when I turned on the phone ... That’s another level

of that being configured for that specific purpose.); Dkt. #156, Ex. A at 24-29. Indeed, Defendants

only argue Dr. Gottesman’s testimony relating to the HTC Sense TV and/or Peel Smart Remote

source code is “irrelevant” and “provides nothing to demonstrate that the Accused Devices, as

sold, have a memory with ‘some particularized arrangement.’”            Defendants’ unsupported,

conclusory, attorney argument does not rebut the affirmative opinions and testimony of Dr.

Gottesman that confirms that the memory device limitation, as construed by the Court, is in fact

met.

II.    Dr. Gottesman’s testimony speaks for itself, and Defendants’ mischaracterizations
       and misleading paraphrasing should be rejected.

       Defendants also continue to mischaracterize and misrepresent Dr. Gottesman’s testimony.

Throughout their brief, Defendants misleadingly use quotations and capitalization of words that

make it seem as though Dr. Gottesman expressed opinions he did not. For instance, Defendants

quote the terms “generally” and capitalize “General Data Storage.” These two terms/phrases are

Defendants’ own words and characterizations. They are not terms/phrases used by Dr. Gottesman

and do not reflect his opinions. Dr. Gottesman never testified that the Accused Devices have only




                                                 3
Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 4 of 6 PageID #: 5323




a “general” arrangement of memory or that the partition was a “General Data Storage.” 4

Additionally, Defendants falsely argue that Dr. Gottesman testifies that this element is met because

the “’General Data Storage partition’ is capable of storing IR codes.” Reply at 3. As previously

established, Dr. Gottesman applied the Court’s claim construction in his analysis and provides

substantial evidence to support his opinions that the memory device coupled to the microprocessor

(the Snapdragon) is indeed configured to store parameter sets, and the Court should reject

Defendants’ misleading mischaracterizations.

III.   Defendants fail to establish the absence of a genuine issue of material fact with respect
       to the doctrine of equivalents.

       Defendants’ arguments relating to Plaintiff’s doctrine of equivalents evidence are without

merit. An “equitable spirit ... animates the doctrine of equivalents.” Eli Lilly & Co. v. Hospira,

Inc., 933 F.3d 1320, 1333 (Fed. Cir. 2019). The doctrine is one of “wholesome realism” that is

intended “[t]o temper unsparing logic and prevent an infringer from stealing the benefit of the

invention.” Graver Tank & Mfg. Co. v. Linde Air Prods. Co., 339 U.S. 605, 608-09. Equivalence

may be shown in one of two ways. Pac. Coast Marine Windshields Ltd. v. Malibu Boats, LLC,

739 F.3d 694, 700 (Fed. Cir. 2014) (emphasis added). “[A] claim limitation not literally met may

be satisfied by an element of the accused product if the differences between the two are

‘insubstantial’ to one of ordinary skill in the art.” Boehringer Ingelheim Vetmedica, Inc. v.

Schering-Plough Corp., 320 F.3d 1339, 1351 (Fed. Cir. 2003) (emphasis added). “Equivalence

can also be established ‘by showing ... the accused product performs substantially the same

function in substantially the same way with substantially the same result as each claim limitation



4
 In making their argument, Defendants rely on an entirely unsupported premise that partitioning
of memory is a “general arrangement” as opposed to a “particularized arrangement.” Defendants
do not support their premise with any expert testimony or evidence. At best, this is an issue to be
addressed at trial.

                                                 4
Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 5 of 6 PageID #: 5324




of the patented product’ …. ” Arthrex, Inc. v. Smith & Nephew, Inc., No. 2:15-CV-01047-RSP,

2016 WL 7049397, at *3 (E.D. Tex. Dec. 5, 2016) (quoting Intendis GMBH v. Glenmark Pharm.

Inc., USA, 822 F.3d 1355, 1360 (Fed. Cir. 2016)) (emphasis added).

       Here, the sections of Dr. Gottesman’s report cited by Defendants represent only a portion

of his testimony with respect to their respective claim elements. They are not, as Defendants claim,

“all of Dr. Gottesman’s supposed analysis of the DOE.” In his report, Dr. Gottesman opines that

each and every claim element of the asserted claims is met literally. See Dkt. #156, Ex. A. In

some instances, Dr. Gottesman additionally argues that some aspects of certain claim elements are

also met under the doctrine of equivalents. See Dkt. #156, Ex. A; Response at 10-12. As he

explained in his deposition, he does so to address any attempt by Defendants’ expert to escape

infringement by “trying to find some little piece of difference, and to try to make a big deal out of

it.” Ex. C, at 256:1-257:9. Thus, where applicable, he identifies specific aspects of some claim

elements and explains and supports with evidence (including source code) that if they are not

literally present, they are substantially the same (i.e., the differences between the limitation and

the Accused Devices are insubstantial). Response at 6-10. Dr. Gottesman need not analyze the

doctrine of equivalents solely under the function-way-result test, but rather can opine, as he has,

that any differences between the limitation and the Accused Devices are insubstantial.

Accordingly, Defendants arguments with respect to Plaintiff’s doctrine of equivalents evidence

are without merit.

IV.    Conclusion

       For the foregoing reasons, Salazar respectfully requests that Defendants’ Motion be denied.




                                                 5
Case 2:20-cv-00004-JRG Document 178 Filed 12/02/20 Page 6 of 6 PageID #: 5325




                                            Respectfully submitted,

                                            /s/Geoff Culbertson
                                            Kelly Tidwell
                                            TX Bar No. 20020580
                                            kbt@texarkanalaw.com
                                            Geoffrey Culbertson
                                            TX Bar No. 24045732
                                            gpc@texarkanalaw.com
                                            PATTON, TIDWELL & CULBERTSON, LLP
                                            2800 Texas Boulevard
                                            Texarkana, Texas 75503
                                            T. 903-792-7080
                                            T. 903-792-8233

                                            Dariush Keyhani
                                            District of Columbia Bar No. 1031500
                                            Frances H. Stephenson
                                            New York registration No. 5206495
                                            Keyhani LLC
                                            1050 30th Street NW
                                            Washington, DC 20007
                                            T. 202.748.8950
                                            F. 202.318.8958
                                            dkeyhani@keyhanillc.com
                                            fstephenson@keyhanillc.com

                                            Attorneys for Plaintiff, Joe Andrew Salazar




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with the Federal Rules of Civil Procedure. All other counsel of record not deemed to

have consented to electronic service were served with a true and correct copy of the foregoing by

U.S. Mail, CMRRR on this 2nd day of December, 2020.


                                            /s/Geoffrey Culbertson
                                            Geoffrey Culbertson




                                               6
